Citation Nr: 0433058	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a total disability rating under the 
provisions of 38 C.F.R. § 4.29 (2004).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 200 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran's petition to reopen his 
claim for service connection for PTSD and denied the 
underlying claim on the merits.  Jurisdiction over this case 
was subsequently returned to the VARO in Newark, New Jersey.  
In November 2002, that office denied the claim for a total 
disability rating under the provisions of 38 C.F.R. § 4.29 
(2004), and subsequently forwarded the appeal to the Board.

Although the Board will grant the petition to reopen the 
claim for service connection for PTSD, the underlying claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., before actually adjudicating the 
claim on the merits.  The claim for a total disability rating 
under 38 C.F.R. § 4.29 (2004) also must be REMANDED to the RO 
via the AMC in Washington, D.C.  VA will notify you if 
further action is required on your part regarding these 
claims.


FINDINGS OF FACT

1.  In November 1989, the Board denied the veteran's claim 
for service connection for PTSD; that decision is final and 
binding on him based on the evidence then of record.

2.  Some of the evidence received since that November 1989 
decision is neither cumulative nor redundant, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The Board's November 1989 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2004).

2.  The evidence received since that March 1997 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his February 2000 petition to reopen.  But the VCAA 
applies to claims, including petitions to reopen, filed prior 
to its November 9, 2000 effective date if VA had not decided 
the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its January 2002 decision 
granting the petition to reopen and denying the underlying 
claim on the merits.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his petition to reopen in February 2000-
prior to this date-so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Although the RO determined that the veteran had submitted new 
and material evidence and reopened the claim, the Board has a 
legal duty to address this question regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (1996).  
This is because this threshold preliminary determination 
affects the Board's jurisdiction to reach the underlying 
claim to adjudicate it on a de novo basis.

In this case, the Board denied the veteran's claim for 
service connection for PTSD, and notified him of this 
decision, in November 1989.  That decision is final and 
binding on him based on the evidence then of record.  To 
reopen this claim, he must present evidence that is both new 
and material.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (2004).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. at 393-394; see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The Board's November 1989 denial was based on the lack of 
evidence of the existence of PTSD.  Evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(also interpreting 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
The veteran has now submitted evidence, in the February 2000 
VA hospital discharge summary, the June 2001 VA examination 
report, and elsewhere, that he has PTSD.  Therefore, he has 
submitted new and material evidence, i.e., evidence bearing 
upon the specific matter under consideration that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The RO thus properly 
reopened the claim for service connection for PTSD, and the 
Board hereby does the same.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the Board's further development 
of the evidence concerning this claim.


REMAND

In an April 1986 letter, during his January to February 2000 
VA hospital stay, and at his June 2001 VA examination, the 
veteran stated that he was stationed in DaNang with the 1st 
Marine Battalion, "G" Company, Force Service Regiment 
(FSR), FLC.  The veteran indicated that while working as a 
supply clerk and spotter for naval gunfire, he sustained 
rocket and mortar fire, saw a friend killed, and had to kill 
three enemy soldiers who had been taken prisoner.  The 
veteran indicated that some or all of these events took place 
during the Tet offensive, and submitted a book chapter 
discussing the Tet offensive, including the role of the 1st 
Marine battalion.  The service personnel records obtained by 
the RO confirm that the veteran was in DaNang from May 1967 
to June 1968, which included the late January to early 
February Tet Offensive, and that he was in the 1st Battalion, 
FSR/FLC.  The RO did not, however, request the unit records 
from this time period.  As the veteran has identified the 
unit he was in and the time period during which his claimed 
stressors occurred, those records should be requested.

In addition, the claim for a total disability rating under 
the provisions of 38 C.F.R. § 4.29 (2004) was denied in 
November 2002 because, due to the denial of his claim for 
service connection for PTSD, the veteran did not have a 
service-connected disability.  See 38 C.F.R. § 4.29 (2004) 
(requiring hospitalization for service-connected disability 
for provision to apply).  As the claim for a total rating 
under 38 C.F.R. § 4.29 (2004) is therefore inextricably 
intertwined with the claim for service connection for PTSD, 
the former must be remanded as well.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Although the RO provided VCAA 
notification in its August 2001 letter to 
the veteran, prior to making any further 
determination on the merits, the RO 
should again ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claims for service 
connection for PTSD and for a total 
disability rating under 38 C.F.R. § 4.29 
(2004).

2.  After any additional information 
regarding the veteran's alleged stressors 
has been obtained, the RO should inquire 
of Headquarters, U.S. Marine Corps, 
Personnel Management Support Branch 
(MMSB), if there are any Unit Activity or 
Historical Reports for the 1st Marine 
Battalion, "G" Company, FSR/FLC, in 
DaNang during the Tet Offensive.  If 
there are any such records referring to 
the veteran or his unit, they should be 
obtained and associated with the claims 
file.

3.  After any additional evidence has 
been obtained, determine whether there is 
proof of at least one stressor.  If there 
is proof of at least one stressor, 
schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
his PTSD.  To facilitate making this 
determination, the claims folder must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should also 
be notified that only the stressor or 
stressors that were confirmed are to be 
considered.

All necessary diagnostic testing and 
evaluation should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The VA examiner should indicate whether 
it is at least as likely as not that the 
veteran's PTSD is related to any verified 
in-service stressor.

If any opinion cannot be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claims for 
service connection for PTSD and for a 
total disability rating pursuant to 
38 C.F.R. § 4.29 (2004), in light of the 
additional evidence obtained.  If the 
claims continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
information and to accord due process.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



